DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4, 7, 9-15 and 17-19 are pending of which 1, 12 and 17 are in independent form.  Claims 1-4, 7, 9-15 and 17-19 are rejected under 35 U.S.C. 103.

Response to Amendments and Arguments
The claim amendments and arguments filed on 01 September 2021 as part of a Request for Continued Examination as they apply to the 35 U.S.C. 103 rejections of the claims have been fully considered and are not persuasive.  On page 10 of the remarks Applicant’s representative appears to argue the newly amended claim limitations recited in the independent claims.  Specifically, the cited prior art references do not disclose, determine, based on the mapping, that a first content item, associated with a first respective event from the one or more triggering events, is also associated with a second respective event associated with a previously sent notification to the user account, and based on the determination, update the previously sent notification for the user account instead of sending a new notification.  
With respect to the Wheeler reference, on page 11 of the remarks, Applicant’s representative appears to argue that the Wheeler reference is limited to consolidating notifications at a server prior to the notifications being sent and therefore does not update a previously sent notification as claimed.
Lastly, on page 12 of the remarks, Applicant’s representative appears to argue that Examiner’s motivation to combine the cited prior art references amounts to hindsight reconstruction.

Examiner’s Response:
Examiner disagrees with Applicant’s representative’s argument that the Wheeler reference is limited to consolidating notifications at a server prior to the notifications being sent.  Wheeler in the Abstract teaches in part with emphasis added by the Examiner, “…multiple notifications related to the same topic can be consolidated at a server or the client so that current information can be presented to the user.”
  Further, Wheeler at paragraph [0027] teaches instead of providing individual event notifications, a notification feed can be used which consolidates alerts related to the same topic which, for example, “…a user Kay uploads photos to a shared folder, each new photo may generate an event notification, while feed 120 presents a single alert such as "Kay added photos to Folder7.”  Examiner is of the position that Wheeler as cited above teaches updating a previously sent notification.
Lastly, with respect to Applicants representative’s argument with respect to hindsight reconstruction, both the Goldberg reference and the Wheeler reference, in the sections cited by the Examiner detailed below, are in the field of endeavor, of providing notifications to a user in a notification feed.  The Goldberg reference discloses sorting related notifications in the feed based on relevance or chronological order, and the Wheeler reference teaches consolidating related notifications.  Examiner is of the position that it would have been obvious to one of ordinary skill in the art to combine these teachings to provide a user in a notification feed the most up to date and relevant information, as supported by Wheeler at paragraph [0005].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. U.S. Pub. No. 2013/0013560 (hereinafter “Goldberg”) in view of Wheeler et al. U.S. Pub. No. 2014/0201289 (hereinafter “Wheeler”).
Regarding independent claim 1, Goldberg discloses:
recording, in a server file journal via a content management system, event data that corresponds to synchronization events generated by a client device associated with a user account registered at the content management system (Goldberg at paragraph [0022] discloses a notification server that provides notifications of activities that occur in an online collaborative environment to users in real time and a sync server that supports synchronization of folders stored locally on a user’s computer with folders stored by a host server.  Additionally, Goldberg at paragraph [0080] discloses when changes are made at a local system that result in a triggering event, such as a file change, a notification and the changed file are sent to a sync server.  Examiner is of the position that Goldberg disclosing sending a notification that a file change event has occurred to a sync server reads on the claim limitation recording, in server…event data that corresponds to synchronization events generated by a client device.  Lastly, Goldberg at paragraph [0058] discloses enterprise accounts for employees of the enterprise such that they can use the system.)

determining, via the content management system, one or more notification triggering rules corresponding to the user account associated with the client device based on notification preferences (Goldberg at paragraphs [0062]-[0064] discloses a user notification engine, user notification rules and user preferences for notifications which read on the recited claim limitation.)

identifying, via the content management system, one or more triggering events, based on new event data from the server file journal, that satisfy the one or more notification triggering rules (Goldberg at paragraph [0064] discloses in part, “The rule can indicate user preferences for notifications of activities based on one or more of, a type of activity that occurred and a user related to the activity.”  Examiner is of the position that Goldberg in the above cited paragraph is discloses a user setting a rule for when they wish to be notified of activity regarding a collaborated file or folder based on the type of activity, thus for example, if a document is added a user wishes to be notified, however if a document is merely edited a user does not wish to be notified, thus the cited section reads on the recited claim limitation of identifying one or more triggering events such as an activity of a document being added from new event data, or the sync server receiving a notification as disclosed in Goldberg at paragraph [0080], and based determining if the notification triggering rule is satisfied, i.e., notify user when a new document is added.)

mapping a respective event identifier corresponding to the one or more triggering events to a respective content item identifier (Goldberg at paragraph [0077] discloses a notification server providing real time notifications of activities that occur in a particular folder such as editing of a document as seen in Goldberg at paragraph [0066].  Examiner is of the position that a particular notification identifies an activity or event is mapped to and identifies a particular content item or document and thus reads on the recited claim limitation.)

determining, based on the mapping, that a first content item, associated with a first respective event from the one or more triggering events, is also associated with a second respective event associated with a previously sent notification to the user account; and (Goldberg at [0065]-[0066] and [0077] discloses ordering a plurality of notifications for a particular folder based on a relevance calculation or chronological order of the notifications thus Examiner is of the position that there is a determination made in Goldberg as cited above that there are previously sent notifications associated with a previous event.)

While Goldberg at [0065]-[0066] discloses, adjusting notifications based on previous notifications, and Goldberg at paragraph [0072] discloses presenting notifications in a notification feed, Goldberg does not disclose:  
based on the determination, updating the previously sent notification for the user account instead of sending a new notification.
However, Wheeler in the Abstract teaches in part with emphasis added by the Examiner, “…multiple notifications related to the same topic can be consolidated at a server or the client so that current information can be presented to the user.”  Additionally, Wheeler at paragraph [0027] teaches instead of providing individual event notifications, a notification feed can be used which consolidates alerts related to the same topic which, for example, “…a user Kay uploads photos to a shared folder, each new photo may generate an event notification, while feed 120 presents a single alert such as "Kay added photos to Folder7.”  Examiner is of the position that Wheeler as cited above teaches updating a previously sent notification.
Both the Goldberg reference and the Wheeler reference, in the sections cited by the Examiner, are in the field of endeavor, of providing notifications to a user in a notification feed.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the notification feed and notification rules taking into consideration the handling of prior notifications, as disclosed in Goldberg, with the consolidating of notifications taught in Wheeler to facilitate in providing a user with the most up to date and current notifications (See Wheeler at paragraph [0005]).

Regarding dependent claim 2, all of the particulars of claim 1 are addressed above.  Additionally, Goldberg discloses:
wherein the synchronization events are based on client data describing respective system calls intercepted by one or more respective client devices (Goldberg at paragraph [0080] discloses in part, “The second type of triggering event occurs when a change has been made to a local sync folder on a collaborator's computer. In one embodiment, a Windows operating system of the collaborator's computer provides file/folder monitoring on the computer and notifies the triggering event module 320.”  Examiner is of the position that Goldberg as cited above, discloses the Windows operating system providing file/folder monitoring and notifying a triggering event module reads on synchronization events based on client data describing system calls intercepted by client devices.)

Regarding dependent claim 3, all of the particulars of claim 1 are addressed above.  Additionally, Goldberg discloses:
wherein the event data comprises a respective user account identifier, a respective content item identifier, and the respective event identifier (Goldberg at paragraphs [0105] - [0107] discloses a sync client receiving a notification of a change [i.e., unique event identifier] to a file and creating a new copy of the file comprising the file name [i.e., content item identifier] and collaborator identification information such as a user email identifier [i.e., user account identifier].)

Regarding dependent claim 4, all the particulars of claims 1 and 3 are addressed above.  Additionally, Goldberg discloses:
wherein a respective event identified by the respective event identifier comprises at least one of a content add event, a content remove event, a content share event, or a content edit event  (Goldberg at paragraph [0052] discloses in part, “The detected activity can be performed by a user or collaborator in a work space and can be performed on a work item or relating to a work item, for example, download or upload of the work item, previewing, commenting of a work item, deletion or editing of the work item…”)

Regarding dependent claim 7, all the particulars of claim 1 are addressed above.  Additionally, Goldberg discloses:
determining, based on a second mapping, that a third content item associated with a third respective event does not match the first content item or the second content item associated with the previously sent notification to the user account; and based on the determination, sending a respective notification associated with the third respective event to the user account as a new notification (Goldberg at paragraph [0077] discloses real time notifications regarding a particular folder.  Additionally, as illustrated in the rejection of claim 1 above, Goldberg discloses providing notifications in a notification feed and ordering the notifications, all related to a particular folder, or file within the folder based on relevance or chronological order.  Thus, if Goldberg receives a notification of activity ( a third event) and that a file has been changed (third content item) that is outside the particular folder of the first containing the other content items and unrelated to the previous events, then a new notification in a new notification feed would be provided and read on the recited claim limitation.)

Regarding dependent claim 9, all the particulars of claim 1 are addressed above.  Additionally, Goldberg discloses:
when the first content item associated with the first respective event from the one or more triggering events matches the second content item associated with the second respective event associated with the previously sent notification, determining that the new notification is to be provided as an update to the previously sent notification (Goldberg at paragraph [0077] discloses a notification server providing real time notifications of activities that occur in a particular folder such as editing of a document as seen in Goldberg at paragraph [0066].  Additionally, Goldberg at [0065]-[0066] and [0077] discloses ordering a plurality of notifications for a particular folder or document based on a relevance calculation or chronological order of the notifications.  Examiner is of the position that if a document is edited multiple times, the first content item and second content item match and the notification feed disclosed in Goldberg would be updated with a new notification of the edit.)

Regarding dependent claim 10, all the particulars of claim 1 are addressed above.  Additionally, Goldberg discloses:
wherein at least one of the one or more triggering events is generated via a respective client application associated with the content management system, and wherein a respective one of one or more notifications associated with the at least one of the one or more triggering events is sent to a browser application at a different client device (Goldberg at paragraph [0080] discloses when changes are made at a local system that result in a triggering event, such as a file change, a notification and the changed file are sent to a sync server.  Then changes and notifications are forwarded on to other users of the changed file in the collaborative environment as disclosed in Goldberg at paragraphs [0081] and [0077]).  Additionally, Goldberg at paragraph [0055] discloses in part, “In one embodiment, the notification is depicted through a web-browser used by the other user to access the web-based collaboration environment…”)

Regarding dependent claim 11, all the particulars of claim 1 have been addressed above.  Additionally, Goldberg discloses:
wherein the synchronization events comprising client-side interactions with local copies of one or more content items at the client device, each content item being associated with other user accounts having shared access to the one or more content items stored on the content management system, wherein at least one of the local copies of the one or more content items on the content management system is a synchronized copy of the one or more content items on the content management system (Goldberg at paragraph [0080] discloses when changes are made at a local system that result in a triggering event, such as a file change, a notification and the changed file are sent to a sync server.  Additionally, Goldberg at paragraph [0005] discloses, “FIG. 1 illustrates an example diagram of a system where a sync server supports synchronization between folders in an online collaboration environment and folders on a local computer.”).

Regarding independent claim 12, while independent claim 12, a non-transitory computer readable medium claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 12 is rejected under the same rationale as claim 1.  Additionally, with regard to the claim limitation reciting …non-transitory computer readable medium… (See Goldberg at paragraph [0050]).

Regarding dependent claim 13, all the particulars of claim 12 are addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 11.

Regarding dependent claim 14, all the particulars of claims 12-13 are addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 2.

Regarding dependent claim 15, all the particulars of claim 12 are addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 3.

Regarding independent claim 17, while independent claim 17, a system claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 17 is rejected under the same rationale as claim 1.  Additionally, with regard to the claim limitation reciting…one or more processors…(See Goldberg at paragraph [0050]).

Regarding dependent claim 18, all the particulars of claim 17 are addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 11.

Regarding dependent claim 19, all the particulars of claim 17 are addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 10.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Foreign Patent Doc. JP-2015515039-A5
Page 2, Paragraphs 2-3 as it relates to a notification system and modifying a previous notification.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154